DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, step (2) requires “beating” specifically “beaten for three times by using a beating machine until a delicate paste is obtained” which if a traditional stand mixer is used as a beating device it would not create a delicate paste in three beats, but maybe a traditional food processor would.  Examiner requests more specific language about the “beating machine”.
	Claim 1, step (5) requires all three items a, b, and c to be included, however if this is true then Claims 6, 7, 8, 13, and 14 would not be further limiting.  Examiner believes items a, b, and c, should instead be in the alternative.


Allowable Subject Matter
When Applicant fixes the 112 issues, Claims 1-18 will be allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Examiner found
1.	G.G.CAKRAFT, How to Make White Bean Paste, November 17, 2018, YouTube [online][video]. Retrieved from <youtube.com/watch?v=jxfcTeHwBO0> (Year: 2018).
2.	Veena Azmanov, Korean Bean Paste Buttercream for Piping Flowers, February 19, 2020. Retrieved from <https://cakedecoratingtutorials.com/bean-paste-buttercream/> (Year: 2020).
3.	Baker, et al. (US 2005/0157148)
4.	Baydo, et al. (US 7,842,320)
5.	Liniger, et al. (US 9,113,647)
however, the Instant Application pre-dates the second reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/KELSEY C GRACE/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MONICA A HUSON/Primary Examiner, Art Unit 1742